                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

WAYNE MADOLE                                                                      PLAINTIFF
ADC #158959

V.                                  NO: 5:16-CV-00377 JLH

RONALD STUKEY                                                                   DEFENDANT

                                         JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case; the relief

sought is denied.

       DATED this 3rd day of October, 2018.




                                                    __________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
